Citation Nr: 0213503	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of teratoma removal from the lower 
spine area.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a jaw 
injury.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, his daughter, and his daughter-in-
law

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946 and from February 1947 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in June 1995 and July 1998.

In June 2000, during the pendency of this appeal, the RO 
increased the evaluation for the veteran's service-connected 
residuals of teratoma removal from the lower spine area from 
zero percent to 10 percent.  This evaluation represents less 
than the maximum available under the applicable diagnostic 
criteria, and the veteran's claim for a higher initial 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran initiated an appeal as to the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for nystagmus; however, while 
this issue was addressed in a November 1999 Statement of the 
Case, the veteran did not list this among the issues on 
appeal in a December 1999 Substantive Appeal, and the Board 
does not view this issue as being presently on appeal.  Also, 
in a statement received by the RO in March 2001, the veteran 
withdrew from appellate consideration the issues of 
entitlement to an increased evaluation for a left wrist cyst, 
entitlement to an increased evaluation for residuals of 
pulmonary fibrosis, and whether new and material evidence had 
been submitted to reopen a claim for service connection for 
bilateral hearing loss.  See 38 C.F.R. § 20.204 (2001).  

In his May 1997 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this request 
in a February 1999 submission.  See 38 C.F.R. § 20.704(e) 
(2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim for a higher initial evaluation for 
residuals of teratoma removal from the lower spine area has 
been obtained by the RO, and the RO has notified him of the 
type of evidence needed to substantiate all of his claims.

2.  The veteran's residuals of teratoma removal from the 
lower spine area consist of a scar that is productive of 
tenderness and irritation, but there is no evidence of 
consequent limitation of low back functioning.

3.  The veteran's initial claim for service connection for a 
low back disorder was previously denied in an unappealed July 
1984 rating decision, and evidence added to the claims file 
since that decision is new but does not bear directly and 
substantially on the question of whether a current low back 
disorder is etiologically related to service.

4.  The veteran's initial claim for service connection for 
residuals of a jaw injury was previously denied in a February 
1988 Board decision, and evidence added to the claims file 
since that time is new and bears directly and substantially 
on the question of whether a current jaw disorder is 
etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of teratoma removal from the lower 
spine area have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7804 and 7805 (2001); 67 Fed. Reg. 
49590-49599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  Evidence added to the claims file since the final July 
1984 rating decision denying service connection for a low 
back disorder is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Evidence added to the claims file since the final 
February 1988 Board decision denying service connection for 
residuals of a jaw injury is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a higher initial evaluation for residuals 
of teratoma removal 
from the lower spine area

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim of 
entitlement to a higher initial evaluation for residuals of 
teratoma removal from the lower spine area, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and extent and etiology of 
this disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).   This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In a July 1998 rating decision, the RO granted service 
connection for residuals of an excision of a teratoma of the 
spine on the basis of service medical records showing such an 
excision in March 1949.  A zero percent evaluation was 
assigned, effective from July 1997.

During his October 1998 VA orthopedic examination, the 
veteran described his lower back scar as in "good 
condition," albeit with breaking open and bleeding during 
the summer.  He noted that he had never lost time from work 
because of this scar and that the scar was "more of an 
irritation than a significant problem."  Additionally, he 
reported no problems with drainage and no actual limitations.  
Upon examination, the scar appeared "relatively quiescent 
and asymptomatic," with no erythema and no evidence of a 
pilonidal sinus.  The examiner noted that the scar "is not 
causing limitations in [the veteran's] degenerative disease 
of the lumbar and sacral spine."

The veteran reported irritation in the coccygeal region 
during his May 2000 VA scars examination, as well as pain 
after sitting for a prolonged period.  An examination 
revealed a well-healed but thickened scar in the superior 
gluteal cleft, of approximately seven centimeters in length 
on either side.  There was thickening and some irritation on 
the left, with less on the right.  Also, there was a mild 
amount of tenderness to palpation in this area.  The 
impression was status post teratoma removal of the superior 
gluteal cleft, with a residual of tender scarring.  

On account of the May 2000 VA examination findings, the RO 
increased the evaluation for the veteran's low back scar to 
10 percent, effective from July 1997, in a June 2000 rating 
decision.  This evaluation has since remained in effect and 
is at issue in this case.

The veteran also underwent a VA spine examination in January 
2001, during which he reported tenderness and occasional 
cracking and bleeding of the low back scar.  The examination 
revealed scarring, with no scaling, desquamation, or 
tenderness.  Also, the scar was noted to be well-healed.  The 
impression was status post keratoma removal of the superior 
gluteal cleft, with residual scarring and episodic fungal 
infection.  

The RO has evaluated the veteran's scar of the low back at 
the 10 percent rate under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001). 38 C.F.R. § 4.118, concerning skin disorders, 
was recently revised, but the criteria of both the prior and 
revised versions of Diagnostic Code 7804 are essentially 
identical, with no basis for an evaluation in excess of 10 
percent for a tender and painful scar under either set of 
criteria.  67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As such, the Board has considered Diagnostic Code 7805, under 
which the evaluation of a scar is to be based on limitation 
of functioning of the part affected.  This code section was 
not altered in the revisions of diagnostic criteria for skin 
disorders.  

However, there is no evidence of record that the veteran's 
low back scar is productive of any actual limitation of 
functioning.  The examiner who conducted the 1998 VA 
examination noted that the scar "is not causing limitations 
in [the veteran's] degenerative disease of the lumbar and 
sacral spine," and no further limitation of functioning was 
noted in subsequent examinations.  Rather, the irritation and 
tenderness of the scar shown upon examination appear to be 
fully contemplated by the criteria of Diagnostic Code 7804.

Overall, there is no basis for an initial evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of teratoma removal from the lower spine area, and 
the preponderance of the evidence is against his claim for 
that benefit.  The claim must therefore be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected lower back scar disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


II.  New and material evidence

A.  Applicable laws and regulations

Initially, the Board observes that the VA's enhanced 
notification duties of 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002) have been met in regard to the issues of whether new 
and material evidence has been submitted to reopen claims for 
service connection for a low back disorder and residuals of a 
jaw injury.  In a May 2001 Supplemental Statement of the 
Case, the RO informed the veteran of the type of evidence 
needed to reopen his claims and set forth the revised 
provisions of 38 C.F.R. § 3.159, thus providing a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as a description of which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf in the situation 
of a reopened, de novo claim.  See generally Quartuccio v. 
Principi, supra.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2002).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

B.  Low back disorder

In this case, the RO initially denied the veteran's claim for 
service connection for a low back disorder in a July 1984 
rating decision on the basis that, while a June 1984 VA 
examination revealed degenerative joint disease of the 
lumbosacral spine, this disorder was not shown during service 
or within one year thereafter.  The veteran was notified of 
this decision in August 1984, but he did not respond in any 
manner in the subsequent year.  

In the absence of a timely Notice of Disagreement with the 
July 1984 rating decision, that decision is final under 
38 U.S.C.A. § 7105(c) (West 1991).  As such, the issue before 
the Board is whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  

Evidence received since the July 1984 decision includes the 
following: multiple lay statements; duplicative copies of the 
medical records upon which the July 1984 rating decision was 
predicated; post-service treatment records from a United 
States Navy facility, dated in July and August of 1954; 
private medical records, dated from March 1977 to September 
1985; VA treatment records, dated from February 1981 to 
February 2001; examinations for the State of Washington 
Department of Social and Health Services, dated in May and 
August of 1985; evaluations for the Social Security 
Administration, dated in July and August of 1985; the 
transcript of a July 1997 RO hearing; and VA examination 
reports, dated from August 1998, May 2000, and January 2001.

Initially, the Board observes that the duplicative copies of 
the medical records contained in the claims file at the time 
of the July 1984 rating decision may not be further 
considered, as they are not "new" to the record.  
Similarly, the lay statements and hearing testimony of the 
veteran and the other witnesses at the July 1997 hearing are 
not new and material, as none of these individuals has been 
shown to possess the requisite medical credentials, training, 
or other expertise needed to render a competent opinion as to 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board is aware that the other medical records listed 
above are "new" to the record, in the sense that these 
records were not included in the claims file at the time of 
the July 1984 rating decision.  However, these records speak 
only to the presence of a current low back disorder, and such 
a disorder had already been acknowledged at the time of the 
July 1984 rating decision.  None of these records contains a 
medical opinion suggesting that a current low back disorder 
is etiologically related to service.

Several specific records warrant a more detailed description.  
The Board is aware that the noted 1954 records come from a 
Naval facility, but it is evident from these records that 
this treatment, for lumbosacral strain, was for the veteran 
as a civilian (his service ended in 1952).  The Board also 
notes that an April 1985 private medical record and the 
report of the January 2001 VA examination contain notations 
of the veteran's reported in-service back injury, but no 
further commentary as to the etiology of a current low back 
disorder was provided by the treatment providers.

Overall, the Board acknowledges that much of the evidence 
added to the record since the July 1984 rating decision 
denying service connection for a low back disorder is "new" 
in the sense that it was not previously of record.  However, 
this evidence does not bear materially and substantially on 
the question of whether the veteran incurred a low back 
disorder order as a result of service.  As such, the veteran 
has submitted no new and material evidence to reopen the 
previously denied claim for service connection for a low back 
disorder, and the appeal must be denied as to that issue.

C.  Residuals of a jaw injury

In this case, the RO denied the veteran's initial claim for 
service connection for a jaw disorder in a March 1986 rating 
decision on the basis that, while there was evidence of a jaw 
injury in service, there was no evidence that a current 
disorder was related to service.  A May 1985 private record 
contained in the claims file at that time indicates the 
presence of poor mandibular-temporal articulation of the jaw.  
The veteran appealed the March 1986 rating decision and, 
during the pendency of the appeal, submitted private medical 
statements dated in December 1986 and March 1987 that 
indicated residual temporomandibular joint (TMJ) disability.  

In a February 1988 decision, the Board acknowledged that the 
veteran was hospitalized during service for a possible jaw 
fracture.  However, the Board also noted that in-service 
studies of the jawbones were negative for a fracture and that 
there was no indication of the presence of any jaw injury 
residuals at the time of the veteran's separation from 
service.  As such, the Board denied the claim of entitlement 
to service connection for residuals of a jaw injury.  This 
denial is final under 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  As such, the issue before the Board is whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for residuals of 
a jaw injury.

The Board has reviewed all of the newly submitted evidence 
and observes that a May 1985 examination report for the State 
of Washington Department of Social and Health Services 
includes the following notation:

There is poor mandibular temporal 
articulation of the jaw to the head.  
[The veteran] has severe ringing in the 
ears from this.  There is "popping" 
from biting.  I understand that he is to 
be fitted with new dentures.  He gives me 
a history that his jaw was injured in a 
car wreck in 1945 and 1946 in which a 
lower molar tooth was knocked out and two 
top molars were broken.  They had to be 
extracted.  This may be the cause of some 
of his tinnitus, I do not know for sure 
but from his wreck he suffered severe 
injury.

The Board finds that this evidence, added to the record 
subsequent to the February 1988 Board decision, bears 
directly and substantially on the question of whether the 
veteran sustained residuals of a jaw injury during service.  
As such, this evidence is new and material and, therefore, 
sufficient to reopen his claim for service connection for 
that disability.

However, the Board finds that, as to the de novo question of 
service connection, additional development is warranted prior 
to further Board action.  This development will be 
accomplished by the Board in accordance with the newly 
enacted provisions of 38 C.F.R. § 19.9, and the issue of 
entitlement to service connection for residuals of a jaw 
injury will be addressed in a separate and forthcoming 
decision.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9). 


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of teratoma removal from the 
lower spine area is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a jaw 
injury is reopened; to that extent, the appeal is granted.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

